No. 14385
                      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1979


ROBERT WOLFE and FRANCIS WOLFE,
his wife, d/b/a THE MINT BAR,
                   Plaintiffs and Appellants,


SCHULZ REFRIGERATION,
               Defendants and Respondents.


Appeal from:        District Court of the Fourth Judicial District,
                    Honorable Edward Dussault, Judge presiding.
Counsel of Record:
    For Appellants:
         Morrison Law Firm, Missoula, Montana
         Joan Jonkel argued, Missoula, Montana
   For Respondents:
         Boone, Karlberg & Haddon, Missoula, Montana
         Sam Haddon argued, Missoula, Montana


                                     Submitted:    September 19, 1979
                        -- .                      .
                                       Decided:.. ,        . -. , -
                                                                ...
          .,.
          &A ' ,
             =
                               .
                               3               ,, .   -   ---

Filed:



                                           Clerk
M r . J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion o f
t h e Court.

        c his a p p e a l i s t a k e n by t h e p l a i n t i f f s from t h e D i s -

t r i c t C o u r t ' s d e n i a l of p l a i n t i f f s ' motion f o r a new t r i a l

following a jury v e r d i c t f o r defendant.                     The p l a i n t i f f s a r e

t h e owners and o p e r a t o r s o f t h e Mint Bar i n P o l s o n , Montana.

P l a i n t i f f s purchased t h e b a r i n F e b r u a r y 1969 and managed i t

a s a p a r t n e r s h i p u n t i l i t was d e s t r o y e d by f i r e on December

5 , 1974.       The f i r e o r i g i n a t e d i n a s m a l l s t o r a g e room where
c l e a n i n g m a t e r i a l s w e r e k e p t and i n which a t i m e c l o c k

device w a s located.              The t i m e c l o c k s e r v e d t o r e g u l a t e t h e

f l o w of e l e c t r i c i t y t o t h e b e e r c o o l e r t o p e r i o d i c a l l y

d e f r o s t it.

        Defendant owns and o p e r a t e s a r e f r i g e r a t i o n sales and

s e r v i c e business i n Polson.              D e f e n d a n t ' s employee r e p l a c e d

t h e t i m e c l o c k mechanism i n p l a i n t i f f s ' b a r on August 11,

1973.      T h i s r e p l a c e m e n t r e q u i r e d no e l e c t r i c a l w i r i n g and

consisted s o l e l y of a t t a c h i n g four w i r e s already i n place t o
t e r m i n a l s p r o v i d e d i n t h e t i m e c l o c k mechanism.         A t the t i m e

of t h e o r i g i n a l i n s t a l l a t i o n , t h e w i r e s from t h e c i r c u i t
b r e a k e r box t o t h e t i m e c l o c k were n o t p l a c e d i n c o n d u i t

pipe.      Defendant c o n t e n d s t h a t a t t h e t i m e of r e p l a c e m e n t h e

p o i n t e d o u t t h e d a n g e r s o f t h e unencased w i r i n g t o p l a i n -

t i f f s , b u t p l a i n t i f f s deny t h a t t h i s o c c u r r e d .    The a b s e n c e

o f c o n d u i t e v e n t u a l l y a l l o w e d t h e i n s u l a t i o n on t h e w i r e s t o

b e worn away as a r e s u l t o f e i t h e r v i b r a t i o n c a u s e d by a
compressor u n i t o r by c l e a n i n g m a t e r i a l s , s u c h a s mops and

brooms, r u b b i n g a g a i n s t t h e w i r e s .      With no p r o t e c t i v e
c o v e r i n g on t h e w i r e s , t h e c u r r e n t a r c e d which, i n t u r n ,
caused t h e f i r e .
         P l a i n t i f f s entered i n t o a contract f o r f i r e insurance
w i t h T r a n s a m e r i c a I n s u r a n c e i n F e b r u a r y 1974.     A s a condi-

t i o n f o r m a i n t a i n i n g p l a i n t i f f s a s i t s i n s u r e d s , Trans-

america conducted a f i r e i n s p e c t i o n o f t h e p r e m i s e s on March

1, 1974.         The i n s p e c t i o n r e p o r t d e s c r i b e d t h e e l e c t r i c a l

s y s t e m a s "romex w i t h c i r c u i t b r e a k e r s and i t a p p e a r s t o be

i n good c o n d i t i o n . "

        P l a i n t i f f s brought an a c t i o n f o r negligence a g a i n s t

d e f e n d a n t t o r e c o v e r damages c a u s e d by t h e f i r e .           Defendant

s o u g h t t o prove t h a t p l a i n t i f f s w e r e c o n t r i b u t o r i l y n e g l i -

g e n t by f a i l i n g t o remedy t h e dangerous c o n d i t i o n of t h e

wiring.             t h e c l o s e of t r i a l , t h e D i s t r i c t Court read

s e v e r a l i n s t r u c t i o n s t o t h e jury.      Among t h e i n s t r u c t i o n s

g i v e n w e r e I n s t r u c t i o n Nos. 1 7 and 2 3 t o which p l a i n t i f f s

objected.         I n s t r u c t i o n No. 17 s t a t e d :

        " F a i l u r e on t h e p a r t o f e i t h e r P l a i n t i f f t o l o c a t e
        o r r e c o g n i z e a d a n g e r o u s c o n d i t i o n on t h e p r e m i s e s
        o f t h e Mint B a r i s i n law a form o f c o n t r i b u t o r y
        n e g l i g e n c e on t h e p a r t o f t h e P l a i n t i f f s i f s u c h
        f a i l u r e i s a p r o x i m a t e c a u s e of t h e damages com-
        plained of."
        I n s t r u c t i o n No. 2 3 s t a t e d :

        " I f you f i n d from t h e e v i d e n c e t h a t T r a n s a m e r i c a
        I n s u r a n c e Company, i n u n d e r t a k i n g t o i n s p e c t t h e
        p r e m i s e s and t o l o c a t e and e l i m i n a t e any f i r e
        h a z a r d s p r e s e n t , a c t e d on b e h a l f o f i t s i n s u r e d s ,
        R o b e r t Wolfe and F r a n c e s Wolfe, such a c t s of
        T r a n s a m e r i c a are imputed t o i t s i n s u r e d s , R o b e r t
        Wolfe and F r a n c e s Wolfe."

        The j u r y r e t u r n e d a v e r d i c t f o r d e f e n d a n t .      Plaintiffs

f i l e d a motion f o r a new t r i a l a f t e r t h e v e r d i c t w a s r e n -
d e r e d , c o n t e n d i n g t h a t t h e t r i a l c o u r t committed r e v e r s i b l e
e r r o r i n i n s t r u c t i n g t h e jury.       The t r i a l c o u r t d e n i e d t h e
motion f o r a new t r i a l and p l a i n t i f f s a p p e a l e d .             I n particu-

l a r , p l a i n t i f f s c h a l l e n g e j u r y i n s t r u c t i o n s on t h e i s s u e s o f

c o n t r i b u t o r y n e g l i g e n c e and agency a s b e i n g e r r o n e o u s s t a t e -
ments o f t h e law.
         Two i s s u e s a r e p r e s e n t e d t o t h i s C o u r t on a p p e a l :

         1.    Did t h e D i s t r i c t C o u r t commit r e v e r s i b l e e r r o r i n

g i v i n g a j u r y i n s t r u c t i o n which s t a t e d t h a t f a i l u r e on t h e

p a r t of p l a i n t i f f s t o l o c a t e - r e c o g n i z e a dangerous c o n d i -
                                               or

t i o n on t h e i r p r e m i s e s w a s c o n t r i b u t o r y n e g l i g e n c e i f s u c h

f a i l u r e w a s a p r o x i m a t e c a u s e of t h e damages?

        2.     Did t h e D i s t r i c t C o u r t commit r e v e r s i b l e e r r o r i n

g i v i n g a j u r y i n s t r u c t i o n which s t a t e d t h a t t h e a c t s o f a

p a r t y w e r e imputed t o t h e p l a i n t i f f s i f t h e p a r t y a c t e d on

b e h a l f of t h e p l a i n t i f f s where t h e r e w a s i n s u f f i c i e n t e v i -

dence introduced a t t h e t r i a l regarding t h e elements of

agency?

        T h i s C o u r t h a s had s e v e r a l o c c a s i o n s t o c o n s i d e r t h e

s u b j e c t of a l l e g e d e r r o r i n jury i n s t r u c t i o n s .     W e have

previously held t h a t a p a r t y has t h e duty of r a i s i n g h i s

o b j e c t i o n t o t h e i n s t r u c t i o n a t t h e t i m e of t r i a l o r t h e

opportunity i s l o s t .              R o b e r t s R e a l t y Corp. v. C i t y o f G r e a t

F a l l s ( 1 9 7 2 ) , 160 Mont. 1 4 4 , 154, 500 P.2d 956, 962.                 Objec-

t i o n s t o i n s t r u c t i o n s n o t r a i s e d i n t h e t r i a l c o u r t cannot

be r a i s e d f o r t h e f i r s t t i m e on a p p e a l .       Seder v. K i e w i t

Sons' Co.        ( 1 9 7 1 ) , 156 Mont. 322, 330, 479 P.2d 448, 452.                     We

have a l s o r e q u i r e d a p a r t y t o s t a t e h i s ground f o r a n o b j e c -

t i o n with s p e c i f i c i t y .     P i c k e t t v . Kyger     ( 1 9 6 8 ) , 1 5 1 Mont.
87, 96, 439 P.2d 57, 62; Kearns v . McIntyre Const. Co.

                     Mont.



        Rule 51, M.R.Civ.P.,                 provides i n p e r t i n e n t p a r t :

        " O b j e c t i o n s made s h a l l s p e c i f y and s t a t e t h e p a r -
        t i c u l a r grounds on which t h e i n s t r u c t i o n i s ob-
        j e c t e d t o and it s h a l l n o t be s u f f i c i e n t i n
        s t a t i n g t h e ground of s u c h o b j e c t i o n t o s t a t e
        g e n e r a l l y t h e i n s t r u c t i o n does n o t state t h e l a w
        o r i s a g a i n s t t h e law, b u t s u c h ground o f o b j e c -
         t i o n s h a l l s p e c i f y p a r t i c u l a r l y where t h e i n -
         s t r u c t i o n i s i n s u f f i c i e n t o r does n o t s t a t e t h e
         law, o r what p a r t i c u l a r c l a u s e t h e r e i n i s ob-
         jected to."

         F i n a l l y , w e have d e t e r m i n e d t h a t , where e r r o r i s a l l e g e d

i n a p a r t i c u l a r i n s t r u c t i o n , a reviewing c o u r t s h a l l c o n s i d e r
the instructions i n their entirety.                            I n B r o t h e r s v . Town of

V i r g i n i a C i t y ( 1 9 7 6 ) , 1 7 1 Mont. 352, 359, 558 P.2d 464, 468,

we stated:
        "When d e t e r m i n i n g whether j u r y i n s t r u c t i o n s w e r e
        properly given o r refused t h e reviewing c o u r t
        considers the instructions i n t h e i r entirety.
        F u r t h e r m o r e , t h e i n s t r u c t i o n s a r e r e a d i n con-
        n e c t i o n w i t h o t h e r i n s t r u c t i o n s g i v e n and t h e y
        a r e c o n s i d e r e d i n l i g h t of t h e e v i d e n c e adduced.
         ( C i t a t i o n o m i t t e d . ) Where t h e i n s t r u c t i o n s t o
        t h e j u r y i n t h e i r e n t i r e t y s t a t e t h e law a p p l i -
        cable t o t h e case, a p a r t y cannot c l a i m reversi-
        b l e e r r o r a s t o t h e g i v i n g o r denying of c e r t a i n
        instructions.                 (Citation omitted. ) "

        I n t h i s c a s e p l a i n t i f f s contend t h a t t h e giving of
I n s t r u c t i o n No. 1 7 c o n s t i t u t e d r e v e r s i b l e e r r o r .      Plaintiffs

m a i n t a i n t h a t t h e i n s t r u c t i o n was a n o v e r b r o a d s t a t e m e n t o f

t h e l a w i n t h a t i t imposed a d u t y on t h e p a r t of p l a i n t i f f s

t o l o c a t e o r r e c o g n i z e a l l dangerous c o n d i t i o n s on t h e i r

premises.          P l a i n t i f f s contend t h a t t h e i n s t r u c t i o n f a i l e d t o

mention t h a t t h e law r e q u i r e d no more t h a n t h a t o f a n o r d i -

n a r i l y p r u d e n t p e r s o n under t h e same c i r c u m s t a n c e s .          Plain-

t i f f s argue t h a t t h e e r r o r prejudiced t h e i r s u b s t a n t i a l
r i g h t s and was n o t c u r e d by t h e c o n t e x t of o t h e r i n s t r u c -

t i o n s given.

        Defendant c o n t e n d s t h a t I n s t r u c t i o n No. 17 was a p r o p e r
and a c c u r a t e s t a t e m e n t of t h e l a w .        If the instruction was
e r r o n e o u s , d e f e n d a n t a r g u e s t h a t t h e e r r o r w a s c u r e d by t h e
c o n t e x t of o t h e r i n s t r u c t i o n s and d i d n o t s e r i o u s l y a f f e c t
o r p r e j u d i c e t h e s u b s t a n t i a l r i g h t s of p l a i n t i f f s .
         I n a n a l y z i n g t h e s e arguments, o u r a t t e n t i o n i s f i r s t

drawn t o t h e grounds upon which p l a i n t i f f s o b j e c t e d t o t h e

instruction a t trial.                  There, p l a i n t i f f s s t a t e d :

        "Plaintiffs object               ...         on t h e b a s i s t h a t it
        i m p l i e s t h a t p l a i n t i f f s a r e a b l e t o l o c a t e and
        r e c o g n i z e t h e d a n g e r o u s c o n d i t i o n . The e v i d e n c e
        uncontroveried before t h e Court i n t h e case i s
        t h a t n e i t h e r p l a i n t i f f w a s informed of t h e dan-
        gerous condition, o r t h a t they recognized the
        d a n g e r o u s c o n d i t i o n , and i t i s n o t s u b j e c t t o
        c l a i m o f c o n t r i b u t o r y n e g l i g e n c e and n o t a p r o p e r
        instruction . ,             .     a l s o o b j e c t on t h e b a s i s t h a t
        i t p l a c e s a burden upon p l a i n t i f f s Wolfes which
        i s a burden which, under t h e f a c t s of t h i s case,
        t h e l a w d o e s n o t r e q u i r e them t o assume."

        I n e s s e n c e , p l a i n t i f f s ' o b j e c t i o n was t h a t I n s t r u c t i o n

No. 1 7 p l a c e d a h i g h e r d u t y on p l a i n t i f f s t h a n t h a t f i x e d by
law.      This Court has previously questioned t h e sufficiency
of t h e s p e c i f i c i t y of t h i s o b j e c t i o n i n a s i m i l a r case.            In

LeCompte v , W a r d e l l ( 1 9 5 9 ) , 134 Mont. 490, 498, 333 P.2d
1028, 1033, w e s t a t e d :
        "Defendants contend t h a t t h e c o u r t e r r e d i n giv-
        i n g i n s t r u c t i o n s No. 26 and 28 o v e r t h e i r ob-
        jection.          These i n s t r u c t i o n s i n e f f e c t made de-
        f e n d a n t s l i a b l e f o r a want of care toward p l a i n -
        t i f f i f t h e y knew o r i n t h e e x e r c i s e o f r e a s o n a b l e
        care s h o u l d have known t h a t p l a i n t i f f w a s p r e s e n t
        on d e f e n d a n t s ' p r o p e r t y . The o n l y o b j e c t i o n t o
        t h e s e i n s t r u c t i o n s was t h a t t h e y p l a c e d a h i g h e r
        d u t y upon d e f e n d a n t s t h a n t h a t f i x e d by law.
        Whether t h i s o b j e c t i o n w a s s u f f i c i e n t l y s p e c i f i c
        ...        i s doubtful."

        Assuming f o r t h e p u r p o s e s o f argument t h a t t h e o b j e c -

t i o n w a s s u f f i c i e n t l y s p e c i f i c , we think t h a t the i n s t r u c -

t i o n w a s i n f a c t erroneous.             Where t h e law o f c o n t r i b u t o r y

n e g l i g e n c e r e q u i r e s t h a t a p a r t y a c t a s a n o r d i n a r i l y pru-
d e n t p e r s o n under t h e c i r c u m s t a n c e s , S t e n b e r g v. B e a t r i c e
Foods                          Mon t .

294,    296, t h e i n s t r u c t i o n d o e s n o t temper t h e d u t y owed w i t h
t h e q u a l i f i c a t i o n t h a t t h e law e x p e c t s no more of a p e r s o n
than i s reasonable.
         While e r r o n e o u s , however, t h e i n s t r u c t i o n w a s c u r e d by

t h e c o n t e x t of o t h e r i n s t r u c t i o n s g i v e n by t h e t r i a l c o u r t .

The o m i s s i o n of t h e r e a s o n a b l e man t e s t i n I n s t r u c t i o n No.

1 7 i s c u r e d by I n s t r u c t i o n Nos. 1 0 and 12.                See Peek v .

F o r b e s (Colo. App. 1 9 7 0 ) , 470 P.2d 85, 88.        I n s t r u c t i o n No.

1 2 d e f i n e s c o n t r i b u t o r y n e g l i g e n c e i n t e r m s of n e g l i g e n c e

and I n s t r u c t i o n No. 1 0 d e f i n e s n e g l i g e n c e a s t h e want o f

c a r e o r s k i l l of a r e a s o n a b l e and p r u d e n t p e r s o n under t h e

same c i r c u m s t a n c e s .    The r e a s o n a b l e man t e s t i s t h e r e f o r e

provided.

        I n s t r u c t i o n No. 1 2 s t a t e d :

        " C o n t r i b u t o r y n e g l i g e n c e i s n e g l i g e n c e on t h e
        p a r t of a c l a i m a n t which c o n t r i b u t e d a s a p r o x i -
        m a t e c a u s e t o h i s damages. A p e r s o n who i s con-
        t r i b u t o r i l y n e g l i g e n t c a n n o t r e c o v e r f o r any
        damages s u s t a i n e d by him."

        I n s t r u c t i o n No. 1 0 s t a t e d i n p e r t i n e n t p a r t :

        ". . .       n e g l i g e n c e means want o f s u c h o r d i n a r y
        care o r s k i l l .           Such want of o r d i n a r y c a r e o r
        s k i l l e x i s t s when t h e r e i s a f a i l u r e t o do t h a t
        which a r e a s o n a b l e and p r u d e n t p e r s o n would
        o r d i n a r i l y have done under t h e c i r c u m s t a n c e s
        o f t h e s i t u a t i o n , o r d o i n g what s u c h p e r s o n
        under t h e e x i s t i n g c i r c u m s t a n c e s would n o t have
        done. "

        W e hold, t h e r e f o r e , t h a t t h e t r i a l c o u r t ' s giving of

I n s t r u c t i o n No. 1 7 d i d n o t c o n s t i t u t e r e v e r s i b l e e r r o r .

        Plaintiffs'          second i s s u e c o n c e r n s whether t h e g i v i n g o f

I n s t r u c t i o n No.   23 was r e v e r s i b l e e r r o r .     P l a i n t i f f s argue

on a p p e a l t h a t t h e i n s t r u c t i o n w a s e r r o n e o u s b e c a u s e i t

f a i l e d t o r e q u i r e t h e j u r y t o f i r s t e s t a b l i s h a n agency

r e l a t i o n s h i p b e f o r e a p p l y i n g t h e i n s t r u c t i o n and b e c a u s e it

f a i l e d t o d e f i n e what c o n s t i t u t e s a n agency r e l a t i o n s h i p .

I n e s s e n c e , p l a i n t i f f s ' argument i s t h a t t h e i n s t r u c t i o n i s

incomplete.

        I n s t r u c t i o n No. 23 e s s e n t i a l l y a s k e d t h e j u r y , by em-

p l o y i n g t h e p r i n c i p l e s o f agency, t o impute t h e a c t s of Trans-
a m e r i c a t o p l a i n t i f f s Wolfe.        I n t h i s way, c o n t r i b u t o r y n e g l i -

gence c o u l d be imputed t o t h e Wolfes b e c a u s e Transamerica

had o r d e r e d a n i n s p e c t i o n of t h e Mint Bar p r e m i s e s which
r e v e a l e d t h a t t h e w i r i n g was i n good c o n d i t i o n .          Agency, o f

c o u r s e , i s t h e f i d u c i a r y r e l a t i o n which r e s u l t s i n t h e mani-

f e s t a t i o n of c o n s e n t by one p e r s o n t h a t t h e o t h e r s h a l l a c t

on h i s b e h a l f and a d h e r e t o h i s c o n t r o l and c o n s e n t by t h e
other so t o act.              B u t l e r Mfg. Co. v. J .           &   L.   Implement Co.

 ( 1 9 7 5 ) , 167 Mont. 519, 523, 540 P.2d 962, 965.

         I n reviewing t h e i n s t r u c t i o n , our f i r s t concern i s

whether t h e r e w a s s u f f i c i e n t e v i d e n c e t o w a r r a n t t h e t r i a l

court giving the instruction.                        I n t e g r a l t o any agency r e l a -

t i o n s h i p a r e t h e e l e m e n t s o f c o n s e n t and c o n t r o l .      With r e -

s p e c t t o t h e element of c o n t r o l , defendant introduced a t t h e

t r i a l a r e p o r t of t h e i n s p e c t i o n which i n d i c a t e d t h a t t h e

f i e l d m a n , who conducted t h e i n s p e c t i o n , had c o n t a c t e d t h e

Wolfes b e f o r e making t h e i n s p e c t i o n .            However, d u r i n g t h e

t r i a l , t h e f i e l d m a n c o u l d n o t s p e c i f i c a l l y remember c o n t a c t i n g

t h e Wolfes b u t t e s t i f i e d t h a t i t was h i s u s u a l b u s i n e s s p r a c -

t i c e t o do s o .       Concerning t h e e l e m e n t o f c o n s e n t , t h e b r a n c h

manager f o r p l a i n t i f f Transamerica t e s t i f i e d t h a t , i n o r d e r -

i n g i n s p e c t i o n s , T r a n s a m e r i c a a t t e m p t s t o p r o t e c t t h r e e peo-

ple:    t h e company, t h e a g e n t , and t h e i n s u r e d .              In t h i s sense,

h e t e s t i f i e d t h a t T r a n s a m e r i c a a c t e d on b e h a l f of t h e p l a i n -

t i f f s Wolfe.       However, d u r i n g r e d i r e c t e x a m i n a t i o n , t h e

b r a n c h manager a l s o a d m i t t e d t h a t t h e f i e l d m a n w a s n e v e r

employed o r h i r e d by t h e Wolfes.

        W e believe t h a t t h e evidence i s c l e a r l y i n s u f f i c i e n t a s

a m a t t e r of law t o w a r r a n t t h e g i v i n g of ~ n s t r u c t i o nNo.             23

and t h a t t h e i n s t r u c t i o n was e r r o n e o u s on t h i s ground.               ~erely

c o n t a c t i n g a n owner and o b t a i n i n g p e r m i s s i o n t o i n s p e c t h i s
p r e m i s e s i s n o t s u f f i c i e n t c o n t r o l t o e s t a b l i s h a n agency

relationship.            Nor c a n one a c t on b e h a l f o f a n o t h e r where,

as i n t h i s c a s e , a f i e l d m a n i s n o t h i r e d by t h e Wolfes t o

c o n d u c t a n i n s p e c t i o n and t h e i n s p e c t i o n i s o r d e r e d p r i -

m a r i l y f o r t h e b e n e f i t of a n i n s u r a n c e company.

        However, w e b e l i e v e t h a t t h e r e a r e s e v e r a l f a c t o r s which,

when t a k e n t o g e t h e r , n e c e s s i t a t e t h e a f f i r m a n c e of t h e judg-

ment of t h e D i s t r i c t C o u r t .

        F i r s t , w e n o t e t h a t p l a i n t i f f s ' grounds f o r o b j e c t i o n

t o I n s t r u c t i o n No.   2 3 a p p e a r t o be d i f f e r e n t on a p p e a l t h a n

they w e r e a t trial.            P l a i n t i f f s a r g u e on a p p e a l t h a t t h e

i n s t r u c t i o n i s incomplete; it f a i l s t o r e q u i r e t h e jury t o

f i r s t e s t a b l i s h a n agency r e l a t i o n s h i p b e f o r e a p p l y i n g t h e

i n s t r u c t i o n and i t f a i l s t o d e f i n e what c o n s t i t u t e s a n agency

relationship.            P l a i n t i f f s ' o b j e c t i o n a t t r i a l , however, w a s

t h a t t h e i n s t r u c t i o n w a s u n s u p p o r t e d by t h e e v i d e n c e .   At

the t r i a l plaintiffs stated:

        "Plaintiffs object . .                  .   on b e h a l f o f Trans-
        america p a r t i c u l a r l y . Again, i t ' s a n assurnp-
        t i o n t h a t t h e e v i d e n c e d o e s n o t s u p p o r t , be-
        c a u s e i t i m p l i e s t h a t Transamerica h a s a d u t y
        t o somebody when t h e y make a n i n s p e c t i o n which
        c r e a t e s a l e g a l o b l i g a t i o n on t h e p a r t of
        T r a n s a m e r i c a , which t h e law d o e s n o t r e c o g n i z e ,
        and, a s s u c h , i t i s n o t a c o r r e c t s t a t e m e n t o f
        t h e law and v e r y p r e j u d i c i a l t o P l a i n t i f f
        Transamerica i n t h i s case."

        The o b j e c t i o n t h a t t h e i n s t r u c t i o n " i s n o t a c o r r e c t

s t a t e m e n t of t h e law" i s n o t a s u f f i c i e n t l y s p e c i f i c and s u s -

tainable objection.                Rule 51, M.R.Civ.P.                 Where t h e ground

of t h e o b j e c t i o n i s d i f f e r e n t , o b j e c t i o n s c a n n o t be r a i s e d

f o r t h e f i r s t t i m e on a p p e a l .       S e d e r v. K i e w i t Sons' Co.,

s u p r a ; P i c k e t t v. Kyger, s u p r a ; Kearns v. McIntyre Const. Co.,

supra.
     Secondly, we note that plaintiffs Wolfe failed to spe-
cifically object to Instruction No. 23 at the trial level.
Rather, the record discloses that counsel for plaintiff Trans-
america made the only formal objection.   Although the record
is not entirely clear whether the trial court permitted
plaintiffs to make their objections jointly or independently,
we believe that a party has some responsibility to assert
his objection at the trial level if he wishes to raise it on
appeal.
     Third, we also believe that, where a party considers
an instruction incomplete, as is the case here, it has some
responsibility to request and provide the trial court with
an instruction that properly covers the situation.   Pataniq
v. Silverstone (1966), 3 Ariz-App. 424, 415 P.2d 139.   Here,
plaintiffs wish to assert error on the basis of an instruc-
tion being incomplete, yet no attempt or request was made
to provide an instruction which covered the issue in question.
     Finally, we believe that the verdict was supported by
the evidence and that, if the case were tried again, the
same verdict would be rendered.   If the judgment is one
which could be properly rendered consistent with the evidence
and law of the case, error in instructions is not reversible.
    "One test that has been frequently held deter-
    minative of the prejudicial character of error
    in instructions is the correctness of the re-
    sult. If that is correct, the error is not
    reversible." Westinghouse Electric Elevator
    Co. v. LaSalle Monroe Bldg. Corporation (1945),
    326 I11.App. 598, 63 N.E.2d 411, 416.
    We hold, therefore, that there is no reversible error
in the record and affirm the judgment of the District Court.
We c o n c u r :



               P


        Chief J u s t i c e
Mr.   Chief Justice Haswell, dissenting:
          I would hold that the giving of instructions 17 and 23
constitutes reversible error entitling plaintiffs to a new trial.
          The majority correctly hold that the giving of each of
these instructions is error.     I part with the majority in holding
these errors harmless, however.     In my view the errors affect the
substantial rights of the plaintiffs and cannot qualify as harm-
less errors.    Rule 14, M.R.App.Civ.P.
          Instruction 17 flatly and unequivocally told the jury
that failure of either plaintiff to locate or recognize the danger-
ous condition is contributory negligence.     In my opinion the omis-
sion of the reasonable man standard is not cured by Instruction 10
defining negligence in terms of this test.     The two instructions
are contradictory in my judgment.     Who can say with reasonable
certainty which instruction the jury followed in arriving at its
verdict?
          But the fundamental error was the giving of instruction 23.
As stated by the majority, this instruction asked the jury, by em-
ploying agency principles, to impute the acts of Transamerica to
plaintiffs.    In this way contributory negligence could be imputed
to plaintiffs because Transamerica had ordered an inspection of
the Mint Bar premises which revealed the wiring was in good con-
dition.    The majority hold the error harmless because of supposed
defects in plaintiffs' objection to the instruction at the trial
and because the same result would be reached if the case were tried
again.
          Plaintiffs did object to the instruction at the trial on
valid grounds that should have been sustained, specifically that
the evidence did not support giving the instruction.    The majority
hold the evidence is clearly insufficient as a matter of law to
warrant the giving of this instruction.     I find no basis for re-
quiring the plaintiffs to provide the trial court with an instruction
that properly covers the situation as held by the majority.    This
was defendant's instruction and the responsibility was on the
defendant to offer an instruction correctly stating the law.
More importantly, how could plaintiffs or anyone else offer a
correct instruction on imputed negligence arising from an agency
relationship where the evidence was insufficient to establish an
agency?
          Finally to justify the giving of an erroneous instruction
on the ground that if the case was tried again, the same result
would be reached requires    a clairvoyance possessed by few appel-
late judges.    In my view, predicting the result on retrial is pure
speculation.
          Here the error cannot be harmless.   A verdict for the
defendant could have been reached by imputing the negligence of
Transamerica to the plaintiffs.   The substantial rights of the
plaintiffs were thus compromised by the erroneous jury instruc-
tion defeating the harmless error test in Rule 14, M.R.App.Civ.P.



                                          Chief Justice



Mr. Justice Daniel J. Shea dissents and will file a written
dissent later.